DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a neural network, in particular a convolutional neural network, is created on the basis of specified learning partial images by a training unit. The data records 1a, 1b, 1c or part of the data records 1a, 1b, 1c are/is used by the neural network within the scope of a metric learning method in order to learn the projection and the creation of the feature vectors 6a, 6b, 6c from learning partial images and a predefined similarity, that is to be achieved, between the learning partial images, for example US publications 20200411164. However, the prior art of record fails to show the limitation of claims 1 and 9, “determining whether the numerical values of the medical image are abnormal, and adjusting the numerical values when the numerical values are abnormal; determining the body region corresponding to the numerical values or the adjusted numerical values”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667